DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 24-35 are currently pending. Claims 24, 25, 30, 32, and 33 have been amended and claim 31 cancelled as per Applicant’s amendment filed 07 July 2021.
Allowable Subject Matter
Claims 24-30 and 32-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a method and integrated-circuit memory component for burst tolerant decision feedback equalization but fails to teach the combination including the limitations of:
(Claim(s) 24) “receiving first and second memory write commands indicating, respectively, that first write data and second write data is to be conveyed in respective first and second subsets of the sequence of sampling intervals, the first write data and the second write data constituting the sequence of data bits to be generated by sampling the signaling link during each of the sequence of sampling intervals; and determining, based on an time period between receipt of the first memory write command and receipt of the second memory write command, whether an initial sampling interval of the second subset of the sequence of sampling intervals is preceded by a time period in which no data is conveyed to the memory IC via the signaling link”
Claims 30 and 32 have analogous limitations as independent claim 24 and are allowable for the same reasons as noted supra.
As dependent claims 25-29 and 33-35 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in at least paragraphs [0031, 0036-0038] of Applicant’s specification.
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 07 July 2021 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132